-------    --------- - - - -- - --- - -- - -- - - - - · -----·---- -..··· - -··-. ·-·- -··--- - - - - - - - - - -


               Case 4:19-cv-00276-A Document 23 Filed 04/23/20       Page 1 of 11 PageID 320


                              IN THE UNITED STATES DISTRICT C URT
                               FOR THE NORTHERN DISTRICT OF TE AS                   APR 2 3 2020
                                       FORT WORTH DIVISION

          JOSEPH WALTON WALLACE,                     §
                                                                            CLERK, U.S. DISTRICT COURT
                                                     §                       By ______~l5.~·p~ut~~--------
                              Petitioner,            §
                                                     §
          v.                                         §          No. 4:19-CV-276-A
                                                     §
          LORIE DAVIS, Director,                     §
          Texas Department of Criminal               §
          Justice, Correctional                      §
          Institutions Division,                     §
                                                     §
                              Respondent.            §

                                         MEMORANDUM OPINION
                                                 and
                                               ORDER

                  This is a petition for writ of habeas corpus pursuant to 28

          U.S.C. § 2254 filed by petitioner, Joseph Walton Wallace, a state

          prisoner incarcerated in the Correctional Institutions Division

          of the Texas Department of Criminal Justice {TDCJ) against Lorie

          Davis, Director of TDCJ, respondent. After having considered the

          pleadings, state-court records, and relief sought by petitioner,

          the court has concluded that the petition should be denied.

                              I. Factual and Procedural History

                  In July 2017 petitioner was indicted in Tarrant County,

          Texas, Case No. 1504417D, for failing to comply with Texas's sex

          offender registration requirements.              {Clerk's R. 5, doc. 18-2.) On

          August 18, 2017, pursuant to a plea agreement, petitioner pleaded

          guilty to the offense, a felony due to a prior conviction, and

          was placed on community supervision for ten years.                    {Id. at 18-24,

          27.)    In January 2018 the state filed a petition to revoke his




                                                                                          -- _1_
  Case 4:19-cv-00276-A Document 23 Filed 04/23/20   Page 2 of 11 PageID 321



community supervision based on alleged violations of the

conditions of his supervision.      (Id. at 42.) On February 23, 2018,

petitioner entered an open plea of "true" to the allegations and

the trial court revoked his community supervision and sentenced

him to five years' confinement in TDCJ .       (Id. at 47-49,     54.) The

judgment revoking community supervision was affirmed on appeal

and, on February 27, 2019, the Texas Court of Criminal Appeals

refused petitioner's petition for discretionary review.

(Electronic R. 1, doc. 18-1.) Petitioner did not seek writ of

certiorari or post-convicion state habeas-corpus relief.           (Am.

Pet. 3, doc. 12.) The originating document in this action was

received for filing by the clerk of court on April 2, 2019, and

subsequently amended to comply with the court's form

requirements.   (Pet., doc. 1; Am. Pet., doc. 12.)

                               II. Issues

     Petitioner raises the following three grounds for habeas

relief:

     (1)    Defective indictment;
     ( 2)   Illegal sentence; and
     (3)    Ineffective assistance of counsel on appeal.

(Am. Pet. 6-7, doc. 12.)

                         III. Rule 5 Statement

     Respondent believes that petitioner has failed to exhaust

his state remedies as to his first ground and that it is

procedurally barred however, without waiving the defense, asserts


                                     2
                                - - --------- --- "·-·--·-- -·· ·····

     Case 4:19-cv-00276-A Document 23 Filed 04/23/20      Page 3 of 11 PageID 322


that the claim is not cognizable on federal habeas review. She

does not believe that the petition is barred by limitations or

subject to the successive-petition bar.              (Resp't's Answer 3-4,

doc. 19.)

                           IV. Standard of Review

        A § 2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. Harrington v. Richter, 562 U.S. 86, 100-

01    (2011); 28 U.S.C. § 2254(d) (1)-(2). This standard is difficult

to meet and "stops short of imposing a complete bar on federal

court relitigation of claims already rejected in state

proceedings." Richter, 562 U.S. at 102.

        Additionally, the statute requires that federal courts give

great deference to a state court's factual findings.                    Hill v.

Johnson,     210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e) (1)

provides that a determination of a factual issue made by a state

court shall be presumed to be correct. It is the petitioner's

burden to rebut the presumption of correctness through clear and


                                         3
  Case 4:19-cv-00276-A Document 23 Filed 04/23/20    Page 4 of 11 PageID 323



convincing evidence. 28 U.S.C. § 2254(e) (1); Miller-El v.

Cockrell, 537 U.S. 322, 340     (2003); Williams v.       Taylor, 529 U.S.

362, 399 (2000).

     Furthermore, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief without written

order, typically it is an adjudication on the merits, which is

likewise entitled to this presumption. Richter, 562 U.S. at 100;

Ex parte Torres, 943 S.W.2d 469,         472   (Tex. Crim. App. 1997). In

such a situation, a federal court "should 'look through' the

unexplained decision to the last related state-court decision

providing" particular reasons, both legal and factual, "presume

that the unexplained decision adopted the same reasoning," and

give appropriate deference to that decision. Wilson v. Sellers,

138 S. Ct. 1188, 1192 (2018). If there is no related state-court

decision providing the court's reasoning, a federal court assumes

that the state court applied the proper clearly established

federal law to the facts of the case and then determines whether

its decision was contrary to or objectively unreasonable

application of that law. 28 U.S.C.A. § 2254 (d) (1); Virgil v.

Dretke, 446 F.3d 598, 604     (5th Cir. 2006).

                             V. Discussion

I. Defective Indictment

     Under his first ground, petitioner claims that the

indictment is "fundamentally defective because it fails to show


                                     4
    - - -- - -- - - - - - - - -- - · · - -- - - - - - - - - - - - --·




              Case 4:19-cv-00276-A Document 23 Filed 04/23/20           Page 5 of 11 PageID 324



            'F3' enhancements behind the failure to register as a sex

            offender." (Am. Pet. 6, doc. 12.) The Fifth Circuit has held that

            "[t]he sufficiency of a state indictment is not a matter of

            federal habeas relief unless it can be shown that the state

            indictment is so defective that it deprives the state court of

            jurisdiction." McKay v. Collins, 12 F.3d 66, 68                  (5th Cir. 1994)

            (citation omitted). That question, however, is foreclosed to

            federal habeas review if "the sufficiency of the [indictment] was

            squarely presented to the highest court of the state on appeal,

            and that court held that the trial court had jurisdiction over

            the case." Millard v. Lynaugh, 810 F.2d 1403, 1407 (5th Cir.

            1987)    (quoting Liner v. Phelps, 731 F.2d 1201, 1203 (5th Cir.

            1984)) .

                    In this case, the sufficiency of the indictment was

            "squarely presented" on appeal and to the Texas Court of Criminal

            Appeals on discretionary review. In the last reasoned opinion,

            the appellate court addressed the claim as follows:

                         [Petitioner] argues that the indictment was
                    fundamentally defective because it failed to allege
                    when his duty to register expires and thus failed to
                    allege facts sufficient to determine the level of
                    offense charged.

                         The filing of an indictment is necessary to vest
                    the trial court with jurisdiction over a felony
                    offense. "An indictment," as defined by the Texas
                    Constitution, "is a written instrument presented to a
                    court by a grand jury charging a person with the
                    commission of an offense." "[T]o comprise an
                    indictment within the definition provided by the
                    constitution, an instrument must charge: (1) a person;

                                                      5




~~------·
                              ~---·-· - ··-··-   ......,. _____ _                   ··· - - · · · · · - - - · · · · · - - - - - - ,



Case 4:19-cv-00276-A Document 23 Filed 04/23/20                     Page 6 of 11 PageID 325


    (2) with the commission of an offense." As the Court of
   Criminal Appeals has explained, "a written instrument
   is an indictment .    . under the Constitution if it
   accuses someone of a crime with enough clarity and
   specificity to identify the penal statute under which
   the State intends to prosecute, even if the instrument
   is otherwise defective."

         The indictment charged [petitioner] as follows:

         [Petitioner]     . on or about the 6th day of
         July, 2017, in the county of Tarrant, State
         of Texas, did intentionally or knowingly fail
         to report to the local law enforcement
         authority with whom said Defendant is
         required to register once each year, namely:
         the Sheriff's Office of Tarrant County,
         Texas, and with whom said Defendant is
         registered under the Sex Offender
         Registration Program of Chapter 62, Texas
         Code of Criminal Procedure, and provide said
         law enforcement authority with Defendant's
         anticipated move date and new address not
         later than seven days before his intended
         change of address and the said Defendant had
         a reportable conviction or adjudication
         namely, sexual assault in cause number 13308
         on the 30th day of June 1999, in the 43rd
         District Court of Parker County, Texas .


   It thus charged ( 1) a person [petitioner] ( 2) with the
   commission of an offense (failure to register). And it
   clearly and specifically identified the penal statute
   under which the State intended to prosecute
   [petitioner].

        Nevertheless, [petitioner] argues that the
   indictment was "fundamentally defective" because it did
   not allege that [petitioner] was subject to lifetime
   registration and thus failed to indicate whether the
   charged offense was a state-jail felony or third-degree
   felony.

        We disagree. The indictment states that
   [petitioner] had previously been convicted of sexual
   assault and, as a result, was obligated to register
   annually. Assuming without deciding that the indictment

                                     6
- - - - - - - - -- - -- - - - - - - -- - -- - - - - -- - -- - - - -   ____   ,.   ··· ·· - · ·· ··----··· - -- - - - - - - - - - - ,



              Case 4:19-cv-00276-A Document 23 Filed 04/23/20         Page 7 of 11 PageID 326



                  should have specifically alleged that [petitioner] was
                  subject to lifetime registration, we hold that the
                  indictment was not fatally defective. The allegation of
                  an underlying sexual-assault conviction-an offense
                  that, by definition, requires lifetime registration-was
                  sufficient to inform [petitioner] of the level of
                  offense charged. The indictment identifies the person,
                  the offense, and the statute violated. It therefore
                  satisfies the requirements of the Texas Constitution
                  and properly vested the trial court with jurisdiction.

            (Mem. Op. 5-7, doc. 18-6 (citations omitted).)

                  In turn, the Texas Court of Criminal Appeals refused his

           petition for discretionary review without written opinion, which,

           although not express, is a rejection of the claims on the merits.

           Clearly, the state courts determined that the indictment was

           sufficient to confer the trial court with jurisdiction.

           Consequently, the claim is foreclosed to federal habeas review.

           2. Illegal Sentence

                  Under his second ground, petitioner claims that his sentence

           is illegal and that the trial court erred by convicting and                                         ~

           punishing him for a third-degree felony,            rather than a                 state~l
           felony.    (Am. Pet. 6, doc. 12.) In the last reasoned opinion, the

           appellate court addressed the claim as follows:

                       [Petitioner] argues that the trial court
                  erroneously sentenced him for a third-degree felony
                  because the charged offense was punishable as a
                  state-jail felony. [Petitioner] contends that the trial
                  court enhanced the offense to a third-degree felony and
                  that the enhancement was erroneous because he had no
                  prior convictions for failure to register.

                       [Petitioner] misunderstands the basis of his
                  conviction for third-degree-felony failure to register.
                  The trial court's judgment of conviction is not for a

                                                    7
        ----------------------~-----------------------




  Case 4:19-cv-00276-A Document 23 Filed 04/23/20   Page 8 of 11 PageID 327


     state-jail felony enhanced to a third-degree felony.
     Rather, the trial court convicted [petitioner] of an
     offense that independently constituted a third-degree
     felony.

          Under [article 62.102 (b) (2) of] the Code of
     Criminal Procedure, if the defendant has one prior
     conviction for a sexually violent offense and the
     defendant is required to verify registration once each
     year, then the offense of failure to register is a
     third-degree felony.

           The statute does not require that the prior
     offense be a failure to register; it only requires that
     the defendant had previously been convicted of a
     sexually violent offense that requires annual
     verification. It is undisputed that [petitioner] has
     one prior conviction for a sexually violent offense
      (sexual assault). It is undisputed that [petitioner] is
     required by article 62.058 [of the Texas Code of
     Criminal Procedure] to verify his registration once
     each year. And it is undisputed that [petitioner]
     committed the offense of failure to register by
     failing to notify law enforcement of a change in his
     address. Therefore, his offense was a third-degree
     felony.

(Mem. Op. 3-5, doc. 18-6 (citations omitted).)

     Whether an offense has been properly enhanced under state

law is generally not a matter of federal habeas relief. See Rubio

v. Estelle, 689 F.2d 533, 536 (5th Cir. 1982); Donald v. Jones,

445 F.2d 601,   606 (5th Cir. 1971). Federal habeas relief will not

issue to correct errors of state constitutional, statutory, or

procedural law, unless a federal issue is also presented. See

Pemberton v. Collins, 991 F.2d 1218, 1223 (5th Cir.1993).

Petitioner fails to demonstrate how the enhancement implicates a

federal constitutional violation. Accordingly, to the extent he

claims his sentence was illegally enhanced, petitioner fails to

                                     8
                -·· ·-····-·   -·-·----··   - - - - ------- - -   ··- - --   ··-··-····-·- - - - - - - -- - - - - - - - - -



  Case 4:19-cv-00276-A Document 23 Filed 04/23/20                    Page 9 of 11 PageID 328


articulate and develop a federal constitutional claim.

3. Ineffective Assistance of Appellate Counsel

      In his third and final ground, without further elaboration,

petitioner merely claims that appellate counsel was ineffective

because petitioner "presented [counsel) with paperwork to support

his illegal sentence and [c o unsel) did nothing for [petitioner].

[Counsel] had fell below standards." (Am. Pet. 7, doc. 12.)

Respondent contends that the claim was exhausted in state court

because, although he did not raise the claim on appeal or in a

state writ application, petitioner "brought it" to the Texas

Court of Criminal Appeals in his petition for discretionary

review.   (Resp't's Answer 13, doc. 19.) The court finds support

that while a petitioner need not file both a petition for

dis c reti o nar y review and a state application f o r habeas-corpus

relief to exhaust a claim f o r federal habeas review, a claim

raised for the first and only time in a petition for

discretionary review is not exhausted for federal habeas-corpus

purposes if, as in this case, the petitioner did not file a state

application for habeas-corpus relief. See Castille v . Peoples,

489 U.S. 346, 351 (1989); Myers v. Collins,                          919 F.2d 1074, 1076

(5th Cir. 1990). The Texas Court of Criminal Appeals generally

does not entertain claims raised for the first time in a petition

for discretionar y review. See Ex parte Queen, 877 S.W.2d 752, 755

n.4   (Tex. Crim. App. 1994); McDonald v. Davis, No . 4:16-CV-404-Y,


                                                     9
------   --- - ·- - - -- - - -- - - - - -- - -- - - - - - - - - --··-·- -··-·· - - -- - - - - - - - - -


               Case 4:19-cv-00276-A Document 23 Filed 04/23/20   Page 10 of 11 PageID 329


             2017 WL 1382931, at *1 (N.D. Tex. Apr. 18, 2017). But see Kelly

             v. State, 436 S.W.3d 313, 315 (Tex. Crim. App. 2014)            (holding

             that "appointed [appellate] counsel has a duty, once he has filed

             a motion to withdraw from representation with accompanying Anders

             brief, to assist the appellant in filing a motion in the court of

             appeals for access to the appellate record if that is indeed what

             the appellant wants); De La Rosa v. Davis, No. B-17-CV-00099,

             2018 WL 9118927, at *8        (S.D. Tex. July 25, 2018)    (citing cases).

             Consequently, the claim is arguably unexhausted for purposes of
                                       1
             federal habeas review.

                   Nevertheless, even assuming the claim was properly

             exhausted, the claim is conclusory, with no legal or evidentiary

             basis. To succeed on a claim of ineffective assistance of

             appellate counsel, a petitioner must show that his counsel's

             performance was deficient and prejudicial. Smith v. Robbins, 528

             U.S. 259, 285 (2000). To demonstrate prejudice the petitioner

             must establish a reasonable probability that, but for his

             counsel's deficient representation, he would have prevailed in

             the appeal.    Id. at 286. Petitioner's bald assertions are

             insufficient to support a claim for habeas relief. Miller v.

             Johnson, 200 F. 3d 274, 282       (5th Cir. 2000); Green v. Johnson, 160

             F.3d 1029, 1042 (5th Cir. 1998). He fails to show that he was


                   1
                    The court notes that petitioner is not without an available state-court
             remedy. He may present his claim in a state habeas-corpus application under
             Texas Code of Criminal Procedure article 11.07.

                                                   10




                                                                                    L __ _
 Case 4:19-cv-00276-A Document 23 Filed 04/23/20    Page 11 of 11 PageID 330



denied effective assistance on appeal nor does he identify any

non-frivolous issues that could have been raised on appeal and

upon which he would have prevailed. Furthermore, the record

refutes petitioner's assertion that counsel "did nothingu on his

behalf. Counsel filed appellant's brief raising the same two

claims petitioner now raises under grounds one and two in this

petition, communicated with petitioner through correspondence,

provided petitioner with a copy of the opinion and judgment of

the court of appeals affirming the trial court's judgment, and

instructed petitioner with regard to filing a petition for

discretionary review in the Texas Court of Criminal Appeals.             (PD-

1224-18 Ext PDR 5, doc. 18-7; PD-1224-18 Orig. PDR 4, doc. 18-8.)

                              VI. Conclusion

     For the reasons discussed herein,

     It is ORDERED that the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.        §   2254 be, and is hereby,

denied. It is further ORDERED that a certificate of appealability

be, and is hereby, denied.

     SIGNED April     ~   3
                    ----=~--
                               '   2020.




                                      11
